JOSEPH, C. J.,
specially concurring.
Even though I do not agree that the majority’s interpretation of ORCP 68A(1) and (2) is obvious or even correct, and even though I believe that the rules as interpreted by the majority exceed the authority of the Council on Court Procedures, see ORCP 1.735,1 concur in the result. By the time the majority’s decision becomes effective, the amendment of ORS 46.060 by Or Laws 1983, ch 149 will have become effective, and a dissent would have no practical impact. The statute will now say, in relevant part:
“For purposes of this section, the amount claimed, the value of property, damages or any amount in controversy does not include any amount claimed as costs and disbursements or attorney fees.”